Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Chinese patent documents cited in the information disclosure statement of 3 December 2020 have been considered with respect to the provided English abstracts. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference characters 2 and 3 in figure 2.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both pipe sections (figure 2 and paragraph [0070]) and a fixation means (figure 4 and paragraph [0073]) and because reference character “10” has been used to designate both a perforated mandrel (figure 1 and paragraph [0068]) and chicken wire (figure 4 and paragraph [0073]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The status of the parent application in paragraph [0001] needs to be updated. 
The use of the term Roxul SL960, Roxul, Silicone Resin BS545, Roxul PS980, Silres BS 45 and ProRox 960, which are all trade names or marks used in commerce, have been noted in this application. They should be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. 
Finally, paragraph [0099] states that 0.41 wt% SILRES BS 45 silicon resin was added to the products of the table 1, but there is only one product in table 2 and it has a different name that that of the samples in table 1. Appropriate correction is required.

The title of the invention is not descriptive in that it does not reflect what is being claimed.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 16 and 17 teach that the claimed mineral wool product can have a water absorption according to ASTM-C1763-16 of less than 4 vol%, less than 2 vol% or less than 1.5 vol% after storage at 250oC for 24 hours. Dependent claims 2-15 and 20 implicitly include this limitation. The specification and the parent application do not teach this claimed limitation. The specification, in paragraph [0077], number 24 in pargraph [0095] and the examples of table 1, and the parent application teach the claimed mineral wool product can have a water absorption according to ASTM C1763-16 of less than 4 vol%, less than 2 vol% or less than 1.5 vol%. These teachings indicate that the water absorption according to ASTM C1763-16 is for the untreated products and not for the claimed treated products since they do not teach any treatment conditions for the tested product. The specification, in paragraph [0079], number 26 in pargraph [0095] and the example of table 12, and the parent application teach the water absorption of the product according to EN13472 both for the untreated product and for the product after storage at 250oC for 24 hours. The fact that water absorption of the product according to EN13472 for the product after storage at 250oC for 24 hours is clearly discussed in the specification which would lead one of ordinary skill in the art to presume that the water absorption according to ASTM oC for 24 hours. Based on the above teachings, the claimed limitation that the mineral wool product can have a water absorption according to ASTM-C1763-16 of less than 4 vol%, less than 2 vol% or less than 1.5 vol% after storage at 250oC for 24 hours is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention and therefore is new matter.
Claim 13 teaches the binder composition comprises a carbohydrate-containing component and a reaction product of anhydride and an alkanolamine component. This claim limitation reads on the reaction product of an alkanolamine component and any anhydride. The specification, in paragraphs [0039], [0062], [0092] and numbers 7(c), 14(c), 21(c), and 33(c), and the parent application teaches binder composition comprises a carbohydrate-containing component and a reaction product of a polycarboxylic acid anhydride and an alkanolamine component. Thus this claimed binder composition is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention and therefore is new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite as to what is the composition of the anhydride that is reacted with alkanolamine to form the claimed reaction product. An anhydride is a compound that results from the removal of water from a compound comprising water or a hydrogen or hydroxyl groups that from water when removed from the compound. Given the large number of possible anhydrides which can react with alkanolamine, claim 13 is indefinite as to the scope of the claim.   
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “polyalkylethoxysiloxane”, and the claim also recites “polymethylethoxysiloxane” which is the narrower statement of the range/limitation. Also claim 8 recites the broad recitation “alkyltriethoxysilane”, and the claim also recites “octyltriethoxysilane” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 5-8, 10-13, 15, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 10,920,920. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of the patented mineral wool product of patented claims 1 and 5 falls within that of claims 1, 5-8 and 10-13 of this application and the water absorption of the product according to EN13472 for the product after storage at 250oC for 24 hours of 1.0 kg/m2 taught in patented claim 4 is one of those of claim 1 in this applicants and overlaps those of claims 18 and 19 of this application. Finally the patented wool product of  patent claim 3 has the same structures as those in claim 15 of this application. The patented claims suggest the claimed mineral wool product of this application.
Claims 1-8, 10-13, 15, 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-41, 47-50, 52 and 53 of copending Application No. 16/641,482 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the mineral wool product of claims 36, 48-50, 52 and 53 in the copending application suggest the product of claims 1-4, 15, 18 and 19 of this application since the claimed mineral product in the copending application has the same composition of claims 1 and 2 of this application and an claimed amount of the hydrophobic agent in the copending application overlap that of claim 4. The claimed wool product of the copending application has the same structures as those in claim 15 of this application and the claimed wool product of the copending application has a water absorption of the product according to EN13472 for the product after storage at 250oC for 24 hours of 1.0 kg/m2, which is the same as that claimed in claim 1 of this application and overlaps the ranges of 
One of ordinary skill in the art upon reading all of the claims in copending Application No. 16/641,482 would realize that the binder compositions of claims 37-41 and 47, which depend from claim 36, in the copending application can be used as the binder in claim 48 of the copending application. The suggested cured binder of claims 37-41 is that of claims 5-8 of this application and the suggested cured binder of claim 47 is that of clams 10-12 of this application. The copending claims suggest the claimed mineral wool product of this application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2014/0364029.
This reference teaches fiberglass insulation products bound by a cured binder. Fiberglass insulation products read upon mineral wood products since fiberglass is a type of mineral wool. The products are produced by contacting the fibers with the binder and then curing the binder. The reference teaches the binder can be based on a carbohydrate-containing component and that it can further contains a polycarboxylic acid as a crosslinking agent (para [0010]). The binder contains 20 wt% or less poly(organo)siloxane (para [0064]), which is a silicone compound as In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The taught poly(organo)siloxane is a polymer of the form –(R1SiR2)-, where R1 and R2 can each be an alkyl group or phenyl. Thus the reference suggests polyphenylsiloxane or a polyphenylmethylsiloxane as the moisture resistant agent. These siloxanes are two of those claimed. Pargraph [0037] teaches the binder can contain a Lewis base amine, which reads upon the claimed amine compound, as crosslink catalyst and paragraph [0062] teaches the binder can further contain an ethanolamine, which reads upon the claimed amine compound, as a crosslinking density enhancer. Pargraph [0074] teaches the taught insulation product has a density of 0.2-10 lb/ft3, or about3.2-160.2 kg/m3. This density range overlaps that claimed. The reference teaches the insulation product can be in the form of a mat (para [0022]) or as a pipe section (para [0075]-[0076]). Since the taught composition overlaps that claimed, one of ordinary skill in the art would expect that the exemplified compositions to have a water absorption that overlaps at least one of the claimed ranges, absent any showing to the contrary. The reference suggests the claimed product. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
9/17/21